              Case 2:19-cv-00393-MJP Document 28 Filed 04/17/20 Page 1 of 2




 1
                                                       THE HONORABLE MARSHA PECHMAN
 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8   JOELL MAYORAL, an individual,

 9                               Plaintiff,

10   v.                                                     NO. 2:19-CV-00393-MJP

11   SAFELITE FULFILLMENT INC., dba                        ORDER GRANTING EXTENSION OF
     SAFELITE AUTO GLASS, a Delaware                       CASE REINSTATEMENT DEADLINE
12   corporation,

13                               Defendant.

14

15                                             ORDER

16          Based upon the foregoing Stipulation, it is hereby ORDERED that this Stipulation is

17   GRANTED, and the deadline to reopen this case will be extended to June 24, 2020.

18          IT IS SO ORDERED.

19          DATED this 17th day of April, 2020.



                                                       A
20

21
                                                       Marsha J. Pechman
                                                       United States District Judge


      [PROPOSED] ORDER GRANTING                                                   DOBSON HICKS PLLC
      EXTENSION - 1                                                   2150 N. 107th Street, Suite 440
      (No. 2:19-CV-00393-MJP)                                                     Seattle, WA 98133
                                                                                        206.492.5183
              Case 2:19-cv-00393-MJP Document 28 Filed 04/17/20 Page 2 of 2




 1

 2
     Presented by:
 3
     DOBSON HICKS PLLC
 4

 5   By:__/s/Aubrie D. Hicks__________________
       AUBRIE D. HICKS, WSBA #46446
 6     Attorneys for Plaintiff

 7
     Approved as to form, notice of presentation waived:
 8
     BAKER & HOSTETLER LLP
 9

10   By:___ __/s/Jennifer E. Edwards_________
        JENNIFER E. EDWARDS, PRO HAC VICE
11      ALEXA E. CELLIER, PRO HAC VICE
        JAMES R. MORRISON, (WSBA No. 43043)
12      Attorneys for Defendant

13

14

15

16

17

18

19

20

21




      [PROPOSED] ORDER GRANTING                                        DOBSON HICKS PLLC
      EXTENSION - 2                                        2150 N. 107th Street, Suite 440
      (No. 2:19-CV-00393-MJP)                                          Seattle, WA 98133
                                                                             206.492.5183
